Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 1 of 10 PAGEID #: 1

Mod AO 442 (09/13) Arrest Warrant AUSA Name & Telno: Samuel L. Raymond/Tara La Morte, Tel: 212-637-6519

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America

 

 

 

v. )
HUGH BRIAN HANEY ) Case No.
)
)
),
eo, t if ' : 4 Bee
Defendant WA we oe J )
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) | HUGH BRIAN HANEY :

who is accused of an offense or violation based on the following document filed with the court:
OF Indictment C1 Superseding Indictment [J Information © Superseding Information mw Complaint
Probation Violation Petition [ Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

18 USC 1956 (Money Laundering)
18 USC 1957 (Concealment Money Laundering)

 

Date: 4] | 7 19 . an Ete PX

fssuing aff icer’s signatur €
City and state: New York, NY aa Hen. Kevi Kevin Nathaniel Fox, USMJ

vo} a Printed lame 1@ and title

yb i

 

‘ i

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 2 of 10 PAGEID #: 1

 

7
Approved: Cy LZ

SAMUEL L. RAYMOND/TARA M. La MORTE
Assistant United States Attorneys ©

Before: THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge
Southern District of New York

—_ — ee —- = — xX
UNITED STATES OF AMERICA : SEALED COMPLAINT
- Ve - : Violations of
18 U.S.C. §§ 1956, 1957,
HUGH BRIAN HANEY, . : and 2
Defendant. : COUNTY OF OFFENSE:
NEW YORK-
eee xX
| oo“ f? en
; yk
SOUTHERN DISTRICT OF NEW YORK, SS.: a \ \

 

PAUL NUGENT, being duly sworn, deposes and says that he is
a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), and charges as
follows:

COUNT ONE
(Money Laundering)

1. From in or about January 2018 to in or about
February 2018, HUGH BRIAN HANEY, the defendant, in an offense
involving and affecting interstate and foreign commerce, knowing
that the property involved ina financial transaction
- represented the proceeds of some form of unlawful activity,
conducted and attempted to conduct financial transactions which
in fact involved the proceeds of specified unlawful activity, to
wit, narcotics distribution in violation of Title 21, United
States Code, Section 841, knowing that the transactions were
designed in whole and in part to conceal and disguise the
nature, the location, the source, the ownership, and the control
of the proceeds of specified unlawful activity, to wit, HANEY
utilized the services of a currency exchanger to effect a series
of deposits, transfers, and exchanges of Bitcoin, which involved
the proceeds of narcotics trafficking, for United States
currency.

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 3 of 10 PAGEID #: 1

(Title 18, United States Code, Section 1956(a) (1) (B) (i) and 2.)

COUNT TWO
(Engaging in Monetary Transactions In Property Derived From
Narcotics Distribution)

2. From in or about January 2018 to in or about
February 2018, HUGH BRIAN HANEY, the defendant, in the United
States and in the special maritime and territorial jurisdiction
of the United States, knowingly engaged and attempted to engage
in a monetary transaction in criminally derived property of a
value greater than $10,000 which in fact involved proceeds of
specified unlawful activity, to wit, narcotics distribution, to
wit, HANEY utilized the services of a currency exchanger to
effect a series of deposits, transfers, and exchanges of more
than $10,000 worth of Bitcoin, which involved: “proceeds of
narcotics trafficking.

(Title 18, United States’ Code, Section 1957(a) and 2.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

3. IT am a Special Agent with HSI. In that capacity,
I have participated in numerous investigations into money
laundering, fraud, and other complex financial offenses, and
have spoken with another HSI agent (“Agent— 1”), who personally
participated in the investigation of this matter along with
other law enforcement agents.

4A, I make this Affidavit in part on personal
knowledge based on my participation in the investigation; review
of reports and other documents prepared by law enforcement
agents and others; and physical surveillance.

5. Throughout this Affidavit, where I assert that a
statement was made, I was not the individual to whom the
statement was made unless I specifically so state. Rather,
information about the statement was provided by the specified
law-enforcement officer to whom I have spoken or whose reports I
have read and reviewed. Such statements are among many
statements made by others and they are set forth in substance
and in part, unless otherwise indicated.

6. Furthermore, the facts and circumstances of this
investigation have been summarized for the specific purposes of
this Affidavit. I have not attempted to set forth the complete

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 4 of 10 PAGEID #: 1

factual history of this investigation or all of its details. In
making this Affidavit, I rely only on the facts stated herein.

Cryptocurrency and Bitcoin

 

7. Based on my training, research, education,
experience, and discussions with Agent-1, I am familiar with the
following relevant terms and definitions:

a. Bitcoin (“Bitcoin”) is a type of
cryptocurrency. Cryptocurrency is not issued by any government,
bank, or (with limited exceptions) company; it is instead
generated and controlled through computer software operating on
a decentralized peer-to-peer network.

b. Individuals can acquire cryptocurrencies
like Bitcoin through, for example, exchange with other people.
Individuals can also acquire cryptocurrencies by “mining,” which
involves using computers to compete to solve mathematical
puzzles; the first miner to solve the puzzle wins newly minted,
“mined” bitcoin from the network as a reward.

Cc. Cryptocurrency is stored int a “public
address” and accessed using a “private key”; one might compare
this to using a password to access the money one has stored in
an online checking account. When cryptocurrency is transferred
(e.g., spent) from one user to another, it moves from the
sender’s public address to the recipient’s public address.
Users frequently use digital “wallets” to store cryptocurrency
and the associated public addresses and private keys, and to
create and manage cryptocurrency transactions. These wallets
might consist of software running locally on the user’s
computer, an app running locally on the user’s smartphone, or
software running in the cloud and accessed via the user’s
computer or smartphone app.

d. Individuals can send and receive
cryptocurrencies through peer-to-peer digital transactions
(e.g., using wallet software) or by using a third-party broker.
Such transactions require access to an internet enabled device,
and can be performed on any such device, e.g.: computers, smart
phones, or gaming consoles. Many cryptocurrencies including
Bitcoin, record all transaction information in publicly

 

1 Cryptocurrency is not technically “stored” in anything,
but the phrase is used here for its conceptual clarity.

3

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 5 of 10 PAGEID #: 1

available ledgers that are posted to the internet. In the
specific case of Bitcoin, this ledger is called the blockchain,
and it is essentially a list of every bitcoin transaction that
has ever occurred. It includes information such as the sender’s
public address, recipient’s public address, transaction amount,
and transaction date and time. Specific information about the
identity of any individual involved in a transaction or
controlling any of the public keys is generally not available.

Silk Road

8. From my discussions with Agent-1, I have learned,
among other things, that in or around October 2013, U.S. law
enforcement seized a Dark Web site known as “Silk Road,” where
illegal drugs and other illicit goods and services were regularly
bought and sold by the site’s vendors and customers, and arrested
its owner and operator (“Owner-1”), who was later convicted after
a jury trial in this District of various offenses including
narcotics distribution and money laundering, stemming from his
operation of Silk Road from in.or about January 2011, up to and
including in or about September 2013. Evidence introduced at this
trial and in related proceedings demonstrated the following, in
substance and in part:

a. Silk Road was designed to be an online
criminal marketplace outside the reach of law enforcement of
governmental regulation. First, Owner-1 operated Silk Road on what
is known as “The Onion Router” or “Tor” network (“Tor”), a special
network on the Internet designed to make it practically impossible
to physically locate the computers hosting or accessing websites
on the network. Second, Owner~-1 required all transactions on Silk
Road to be paid with Bitcoins.

b. During its two-and-a-half years in operation,
Silk Road was used by several thousand drug dealers and other
unlawful vendors to distribute hundreds of kilograms of illegal
drugs and other illicit goods and services to well over a hundred
thousand buyers, and to launder hundreds of millions of dollars
deriving from these unlawful transactions. All told, the site
generated sales revenue totaling over approximately 9.5 million
Bitcoins.

t

c. From my discussions with Agent-1, I have
learned, among other things, that based on his conversations with
agents involved in the original Silk Road investigation and review
of documents prepared by them, he knows the following concerning

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 6 of 10 PAGEID #: 1

the payment system used to process purchases made through the Silk
Road site, in sum and substance and in part:

L. The only form of payment accepted on Silk
Road was Bitcoins.

ai. Silk Road’s payment system essentially
consisted of a Bitcoin “bank” internal .to the site, where every
user had to hold an account in order to conduct transactions on
the site.

iii. Specifically, every user on Silk Road had
a Silk Road Bitcoin address, or multiple addresses, associated
with the user’s Silk Road account. These addresses were stored on
wallets maintained on servers controlled by Silk Road.

iv. In order to make purchases on the site,
the user first had to obtain Bitcoins and send them to a Bitcoin
address associated with the user’s Silk Road account.

Vv. After thus funding his account, the user
could then make purchases from Silk Road vendors. When the user
purchased an item on Silk Road, the Bitcoins needed for the
purchase were held in escrow (in a wallet maintained by Silk Road)
pending completion of the transaction.

vi. Once the transaction was complete, the
user’s Bitcoins were transferred to the Silk Road Bitcoin address
of the vendor involved in the transaction. The vendor could then
withdraw Bitcoins from the vendor’s Silk Road Bitcoin address, by
sending them to a different Bitcoin address, outside Silk Road,
such as the Bitcoin addresses the vendor personally controls.

Pharmville
9. One prominent narcotics vendor on Silk’ Road was
called “Pharmville.” The operators of Pharmville supplied a

dedicated community of individuals who often traded illicit
narcotics. According to Agent-1, he has reviewed multiple reports,
drafted by agents and officers with the Drug Enforcement
Administration (“DEA”) in 2011 and 2012, .describing controlled
purchases of narcotics from the Pharmville vendor: a DEA law
enforcement agent ordered narcotics, specifically oxycontin, by
contacting the Pharmville vendor on Silk Road and ordering those
narcotics from Pharmville; the DEA employees would provide a
mailing address to receive the narcotics, and later in fact
received those narcotics via the mail at the address provided.

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 7 of 10 PAGEID #: 1

10. On or about December 9, 2018, the Honorable Chelsey
M. Vascura, United States Magistrate Judge, Southern District of
Ohio, signed a search warrant for a home (“Haney’s Residence”)
associated with HUGH BRIAN HANEY, the defendant. °

11. Agent-1 has informed me that he participated in the
search of Haney’s Residence along with others. While there, Agent-—
1 met HUGH BRIAN HANEY, the defendant, and pursuant to the warrant,
searched numerous electronic devices, including a silver Macbook
(the “Laptop-1”) with serial number -G66D, which was open and
unlocked on a table in HANEY’s living room. Agents also found a
second silver Macbook (“Laptop-2”) with serial number —MATM that
would not turn on.

12. During a search of a forensic image of Laptop-2,
Agent-1 and the other agents found numerous files, including word
documents, some of which referred to the Pharmville community from
Silk Road. From those files, Agent-1 concluded that it appears as
if HUGH BRIAN HANEY, the defendant, was a high-ranking member or
administrator of Pharmville.

13. From my discussions with Agent-1, I have learned,
among other things, that among the files on Laptop-2 found by
Agent-1 and the other members of the law enforcement team, waS a
File entitled “HBH Daily to Do List,” in which someone, apparently
HUGH BRIAN HANEY, the defendant, (whose initials are “HBH”) wrote
at length about his upcoming tasks; based on his training and
experience, Agent-1 knows that some of the referenced tasks
specifically relate to narcotics (for instance, “CP wants to trade
Opana 40 mg ER for Fentanyl grams”; “Contin,” “oxys,” “ketamine,”
“fent”).

Haney’s Accounts

14. From my discussions with Agent-1, I have learned,
among other things, the following, based on Agent-1’s review of
business records from a company involved in the exchange of
Bitcoins and other digital currency (“Company~-1”):

a. Company-1 maintains two platforms: a retail
platform for individual customers that, among other things,
enables them to transfer fiat currency to and from a traditional
bank account; and a professional trading platform (the ‘“Company-1
Platform”).

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 8 of 10 PAGEID #: 1

b. On or about November 5, 2017, HUGH BRIAN
HANEY, the defendant, opened an individual brokerage account at
Company-1. Prior to approving the opening of his account at

Company-1 (the “Company-1 Account”), and consistent with its “know
your customer” policy, Company-1 required HANEY to submit his name,
social security number, date of birth, and residential address;
and to verify an e-mail address. Because HANEY also sought access
to the Company-1 Platform, Company~1 further required him to submit
a photograph.

c. In a series of transfers between on or about
January 26, 2018 and on or about February 1, 2018, HANEY
transferred a total of approximately 1,571.5 Bitcoins and
approximately 1,572.7 in Bitcoin Cash? to the Company-1 Platform
(the “Haney Bitcoin”). He then exchanged the Haney Bitcoin for a
total of $19,147,057.3

. d. In a series of electronic messages HANEY sent
to Company-1, on or about March 27, 2018, -HANEY made the following
statements, in substance and in part:

i. HANEY stated that the Haney Bitcoins were
among approximately 2000 Bitcoins he was “very lucky” to acquire
“during the last half of 2011 and the beginning of 2012.” He
stated that he had consolidated those Bitcoins’ in January 2012 in

 

2 Bitcoin Cash is a cryptocurrency comparable to Bitcoin. On
August 1, 2017, the blockchain that reflects Bitcoin
transactions experienced a “hard fork,” or bifurcation, which
produced an additional, separate, identical, parallel, and
incompatible new blockchain reflecting transactions in Bitcoin
Cash. Accordingly, as of August 1, 2017, anyone who owned
Bitcoin was also in possession of the same number of Bitcoin
Cash units. Bitcoin Cash trades on digital currency exchanges

. including Company-1. As set forth further below, Haney possessed
the Bitcoin in question before the August 2017 fork, and so the
Bitcoin Cash he transferred to Company-1 are directly traceable
to and subject to forfeiture on the same grounds as, the Bitcoin
that generated them. a

3 On or about May 30, 2018, Company-1 froze the Company-1 Account
pending an internal investigation into Haney and the source of
the bitcoins in the Company-1 Account. On or about November
19, 2018, United States Magistrate Judge Barbara Moses, of the
Southern District of New York, issued a warrant authorizing
seizure of the funds in the Company-1 Account (the “Seizure
Warrant”).

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 9 of 10 PAGEID #: 1

a single wallet hosted by Blockchain.info (the “Haney Wallet”), a
company that, among other things, hosts Bitcoin wallets for
customers. Haney attached a screenshot of the Haney Wallet (the
“Screenshot”), which reflected four unique Bitcoin addresses it
contained.

ii. HANEY stated that he made one withdrawal
of some of these Bitcoins in 2013, but otherwise kept them in the
Haney Wallet.

iii. HANEY stated that the source of these
Bitcoins was his own “mining” of Bitcoins - which is the process
by which new Bitcoins are created cryptographically - and from

“individuals [he] met online.” Haney stated that he had made an

initial investment in Bitcoins of “less than ~$10,000 in toto,” on
the assumption that he was “buying from people who were also doing
mining.”

e. In truth and in fact, as described below in
paragraphs 15 and 16, the Haney Bitcoin were not derived from
mining activities, but rather from transfers from Silk Road.

Transfers From Silk Road into the Haney Wallet

15. Agent-1 has informed me that based on his
consultation of blockchain analysis software, and his review of
information from the Silk Road Server and the blockchain, he knows
that collectively, from in or about late November 2011 through
early February 2012, HUGH BRIAN HANEY, the defendant, received at
least approximately 3,892.9 Bitcoins directly or indirectly from
Silk Road, of which approximately 1,392.9 remained in the Haney
Wallet at the end of January 2012.

16. Agent-1 has informed me that the funds generated by
HUGH BRIAN HANEY, the defendant, when he sold the Haney Bitcoin
for cash using his Company-1 exchange account, as described above
in paragraph 14(c), were seized pursuant to the Seizure Warrant
from a custodial account at a bank (“Bank-1"), which was located
in the Southern District of New York. ~

 
Case: 2:19-mj-00573-KAJ Doc #: 1 Filed: 07/18/19 Page: 10 of 10 PAGEID #: 1

WHEREFORE, deponent respectfully requests that a warrant be issued
for the arrest of HUGH BRIAN HANEY, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.

 

> PAUL NUGENT \
/ Department of Homeland Security
~ Homeland Security Investigations

f
dQ, 4

Sworn to before me this”
July 17, 2019 a

Comat Re
THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

SOUTHERN DISTRICT OF NEW YORK

 
